Citation Nr: 1134615	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  07-14 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel





INTRODUCTION

The Veteran served on active duty from June 1975 to July 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for a back disability and coronary artery disease.  Timely appeals were noted from that decision.

In March 2010, the Board remanded these issues to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  The case is now back before the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2010, the Board remanded these issues so that potentially relevant SSA records could be associated with the claims folder.  In April 2010, the SSA indicated that it had no records in its possession, as the Veteran was not receiving supplemental security income (SSI) benefits or disability benefits from the SSA.  The RO issued a formal finding on the unavailability of the Veteran's SSA records in May 2010.  The finding misinterpreted the SSA's response by stating that the Veteran was actually receiving disability benefits, but that no records were on file.  In a March 2011, however, the Veteran clarified that he is now receiving SSA disability benefits.  

VA will make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  As such, the RO should contact the SSA and request that all of the records associated with the Veteran's claim for disability benefits be provided for inclusion with the claims folder.  

In March 2010, the Veteran reported that he had had recent surgical procedures on his lower back; however, the record contains no medical records referable to recent lower back surgeries.  Because VA is on notice that there are additional records that may be applicable to the veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  38 C.F.R.      § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran received a VA examination of his spine in October 2008.  The examiner concluded that the Veteran's current spine disability was "not service-connected or service aggravated" since there was no evidence of chronicity during service and no medical evidence of a spine abnormality for many years after the Veteran's discharge.  In November 2008 and December 2008, the Veteran provided lay statements indicating that he had first observed back pain during his service and that the back pain had continued without resolution since his discharge.  The Veteran is competent to report observations of back pain during service and a continuity of symptomatology since service.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994)(emphasizing that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge); see also 38 C.F.R. § 3.159(a)(2) (noting competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  Upon remand, a new VA examination of the Veteran's spine should be scheduled so that the lay evidence pertaining to service onset and continuity of symptomatology may be considered.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all VA and non-VA providers who have treated him for his claimed back disability, including those who performed the two recent surgeries on his lower back.  After obtaining any necessary authorization from the Veteran, contact the identified providers and request that all records of the Veteran's treatment be provided for inclusion with the claims folder.  If such records are unavailable, a negative response should be obtained and the Veteran should be so notified.  

2.  Request from SSA all records associated with the Veteran's disability claim, including all disability determinations and all medical records considered in making those determinations.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After the aforementioned development has been completed, schedule an orthopedic examination of the Veteran to determine the nature and etiology of any disability of the thoracolumbar spine.  The examiner should review the claims folder prior to the examination and should indicate on the examination report that he or she has reviewed the claims folder.  A copy of this remand should also be provided to the examiner. 

For any thoracolumbar spine disability found, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that it had its clinical onset during service.  The rationale for any opinion must be explained in detail.  The examiner is asked to reconcile his or her opinion with the Veteran's competent lay statements reflecting in-service incurrence and a continuity of symptomatology since service. 

4.  After the above has been completed, readjudicate the issues on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issues on appeal continue to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112.



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


